Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-3, 5-10, 12-20 have been rejected.
Claims 4, 11 have been objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 3, 5-7, 8-10, 12-20 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Houston United States Patent 6,493,656 hereinafter H.




H discloses computer-implemented method comprising:
receiving, by a system comprising one or more processors, a drive log page including data from a plurality of disk devices, wherein the drive log page includes a plurality of attribute fields including a reassignment field that tracks data movement from a failing sector of a disk device to a new sector of the disk device; performing, by the system, a failure prediction based on attribute data of the drive log page to identify one or more disk devices of the plurality of disk devices that are predicted to fail; and disabling, by the system, the one or more disk devices in response to the failure prediction.(Column 9; Lines 39-46; Lines 47-54; Lines 55-67 & Column 10; Lines 1-6) and (Column 12; Lines 16-33)
In regard to claims 2, 9, 16
H discloses the computer-implemented method of claim 1, wherein each attribute field of the plurality of attribute fields is associated with one or more of an attribute name field, a memory drive type indicator field, and a raw data definition field. (Column 7; Lines 55-58)
In regard to claims 3, 10, 17
H discloses the computer-implemented method of claim 2, wherein the raw data definition field associated with the reassignment field includes a definition indicating that a select byte value stores an identifier of a head of a disk drive and that a particular byte value range stores a number of reassigns for the head at the byte value. (Figure 3B)



H discloses the computer-implemented method of claim 1 further comprising:
in response to the failure prediction, generating, by the system, a failure notification indicating that the one or more disk devices have been predicted to fail; and transmitting, by the system, the failure notification to a user device associated with the one or more drives. (Patent 5828583 by incorporation by reference Column 1)
In regard to claims 6, 13, 19
H discloses the computer-implemented method of claim 1 further comprising:
generating a set of suggested analytics rules based on trends across the plurality of disk devices; dynamically updating the analytics rules via machine learning; and performing a second failure predication based on the updated analytics rules. (Patent 5828583 by incorporation by reference Column 38)
In regard to claims 7, 14, 20
H discloses the computer-implemented method of claim 1, wherein the plurality of attribute fields further includes at least a relative vibration monitor field, a helium monitor field, a program fail count field, an erase fail count field, or an available reserve flash memory space field. (Patent 5828583 by incorporation by reference Column 43)
Allowable Subject Matter
Claims 4, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
Examiner states that the following prior art: 6.982.842 6.401.214 6.223.252 8.782.465 10.346.239 2005/0216800 2015/0046756 is all relevant to the present application because all the above prior arts is predictive of failures in a memory setting with slight difference as to the type of memory, and how the prediction is done.
	Contact	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-8185.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner